Exhibit 10-y TRUSTMARK CORPORATION FORM OF PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT Granted <> This Performance-Based Restricted Stock Agreement (“Agreement”) is entered into as of <> pursuant to the 2005 Stock and Incentive Compensation Plan (the “Plan”) of Trustmark Corporation (the “Company”) and evidences the grant of Restricted Stock (as defined in the Plan), and the terms, conditions and restrictions pertaining thereto, to <> (the “Associate”). WHEREAS, the Company maintains the Plan under which the Committee (as defined in the Plan) may, among other things, award shares of the Company’s common stock (“Stock”) to such key associates of the Company and its Subsidiaries as the Committee may determine, subject to terms, conditions and restrictions as it may deem appropriate; and WHEREAS, as a result of its participation in the CPP (as defined below), the Company is subject to, among other things, the executive compensation requirements of Section 111(b) of the EESA (as defined below), with respect to the compensation of certain current and future employees of the Company; and WHEREAS, the Committee previously approved an award of performance-based restricted stock to the Associate under the Plan on <>, but before such award was formally documented in writing and signed by the Company and the Associate, the ARRA (as defined below) was enacted on February17, 2009, raising significant questions regarding the ability of the Company to grant restricted stock to the Associate in compliance with the CPP Requirements (as defined below), and therefore, the Committee determined it was in the Company’s best interest to take a conservative approach and not grant the full <> award until the CPP Requirements were further clarified; and WHEREAS, effective June 15, 2009, the Treasury Department issued interim final rules clarifying the CPP Requirements and based on these interim final rules the Committee and the Company’s Board of Directors now deem it desirable and appropriate to complete the restricted stock awards originally approved on <>, to the extent permissible under the CPP Requirements and, where limited, to prorate the restricted stock awards between “Performance-Based” awards and “Time-Based” awards, by granting to the Associate TARP-compliant long-term restricted stock (as defined below) under the CPP Requirements; and WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee and approval by the Company’s Board of Directors, has granted to the Associate a restricted stock award conditioned upon the execution by the Company and the Associate of a Performance-Based Restricted Stock Agreement setting forth all the terms and conditions applicable to such award; NOW THEREFORE, in consideration of the benefits which the Company expects to be derived from the services rendered to it and its Subsidiaries by the Associate and of the covenants contained herein, the parties hereby agree as follows: 1.Award of Shares.Under the terms of the Plan, the Company, upon recommendation by the Committee and approval by the Company’s Board of Directors on <>, awarded to the Associate a restricted stock award (the “Award”) effective on <> (“Award Date”), covering <> shares of the Company’s Stock (the “Award Shares”) subject to the terms, conditions, and restrictions set forth in this Agreement. 2. TARP Terminology.For purposes of this Agreement, the following terms have the following meanings: (a) “Affected MHCE” means one of the Company’s top five most highly compensated employees as provided in the CPP Requirements for purposes of the golden parachute prohibition thereof. (b) “Aggregate TARP Financial Assistance” means all Company obligations arising from financial assistance provided to the Company under the CPP pursuant to authority granted under the EESA. (c) “ARRA” means the American Recovery and Reinvestment Act of 2009, as amended from time to time. (d) “CPP” means the Troubled Asset Relief Program Capital Purchase Program created by the Treasury Department pursuant to authority granted under the EESA. 1 (e) “CPP Requirements” means the guidance and regulations issued by the Treasury Department with respect to the CPP, as such guidance and regulations may be amended from time to time. (f) “EESA” means the Emergency Economic Stabilization Act of 2008, as amended from time to time. (g) “SEO” means a senior executive officer as defined in the CPP Requirements. (h) “TARP-compliant long-term restricted stock” means restricted stock that complies with the definition of “long-term restricted stock” for purposes of the exception to the bonus prohibition in the CPP Requirements. (i) “TARP Period” has commenced on or before the Award Date and ends on the day all Company obligations arising from financial assistance provided to the Company under the CPP are satisfied as described in Section 111(b)(3)(D)(i) of the EESA, excluding any period in which the Treasury Department only holds warrants to purchase common stock as provided in Section 111(a)(5) of the EESA. (j) “Treasury Department” means the U.S. Department of the Treasury. 3.
